IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                            )        No. 81339-1-I
                                                )
                        Respondent,             )
                                                )        DIVISION ONE
                        v.                      )
                                                )
C.M.H.,                                         )
                                                )        UNPUBLISHED OPINION
                        Appellant.              )
                                                )

      MANN, C.J. — C.M.H. appeals the juvenile court’s disposition order. C.M.H.

argues that the court abused its discretion when denying a manifest injustice disposition

below the standard sentencing range. We affirm.

                                            FACTS

      C.M.H. pleaded guilty to one count of first degree rape of a child and one count

of first degree child molestation. The crimes were approximately 4 months apart and

the victims were each 6 years old at the time; C.M.H. was 16 years old.

      C.M.H.’s disposition hearing took place on March 11, 2020. C.M.H. requested a

downward manifest injustice disposition. The court denied the request and C.M.H. was

given a standard range disposition of 30 to 40 weeks for each offense, running

consecutively. RCW 13.40.0357.

      C.M.H. appeals.


          Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81339-1-I/2


                                       ANALYSIS

      C.M.H. argues that the trial court abused its discretion by denying his request for

a manifest injustice disposition. We disagree.

      As a general rule, a defendant is precluded from appealing a standard range

sentence. State v. McGill, 112 Wn. App. 95, 100, 47 P.3d 173 (2002). However, “this

rule does not preclude a defendant from challenging on appeal the underlying legal

determination by which the sentencing court reaches its decision; every defendant is

entitled to have an exceptional sentence actually considered.” State v. McFarland, 189

Wn.2d 47, 56, 399 P.3d 1106 (2017).

      The Juvenile Justice Act grants a juvenile court discretion to impose a disposition

either above or below the standard range if the court concludes a disposition within the

standard range would effectuate a “manifest injustice.” RCW 13.40.0357; RCW

13.40.160(2). A “manifest injustice” disposition is one “that would either impose an

excessive penalty on the juvenile or would impose a serious, and clear danger to

society in light of the purposes of this chapter.” RCW 13.40.020(19).

      In addition, our supreme court has held that trial courts have the discretion to

consider the mitigating qualities of youth at sentencing and must “exercise this

discretion when the youth is sentenced in juvenile or adult court.” State v. Houston-

Sconiers, 188 Wn.2d 1, 9, 391 P.3d 409 (2017) (citing Miller v. Alabama, 567 U.S. 460,

481, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012)).

      “We typically review a manifest injustice disposition for manifest abuse of

discretion, asking whether ‘the reasons supplied by the disposition judge are supported

by the record which was before the judge,’ whether ‘those reasons clearly and



                                           -2-
No. 81339-1-I/3


convincingly support the conclusion that a disposition within the range would constitute

a manifest injustice,’ and whether ‘the sentence imposed was neither clearly excessive

nor clearly too lenient.’” State v. B.O.J., 194 Wn.2d 314, 322, 449 P.3d 1006 (2019)

(quoting State v. M.L., 134 Wn.2d 657, 660, 952 P.2d 187 (1988)); RCW 13.40.230(2).

“Once a juvenile court has concluded that a disposition within the standard range would

effectuate a manifest injustice, the court is vested with broad discretion in determining

the appropriate sentence to impose.” M.L., 134 Wn.2d at 660. The court’s finding of

manifest injustice “shall be supported by clear and convincing evidence.” RCW

13.40.160(2).

       The juvenile court is required to consider the statutorily enumerated mitigating

and aggravating facts set out in RCW 13.40.150(3)(h) and (i). B.O.J., 194 Wn.2d at

324. The aggravating and mitigating factors “may be relevant” to both the threshold

determination of whether a manifest injustice disposition is warranted and, if so, the

form and length of the disposition. B.O.J., 194 Wn.2d at 325.

       Here, prior to entering the dispositional order, the trial court addressed C.M.H.,

stating the following:

               And when I considered the Defense request for manifest injustice
       sentence downward, I have to look at the statutory factors. When I look at
       the mitigating factors under [RCW] 13.40.150, you know, there’s only one
       factor that might possibly be present, but I don’t have really any evidence
       to support that there is a mental or physical condition that significantly
       reduced your culpability. I do understand you have a trauma history and
       it’s significant. But I don’t believe that it necessarily falls within the
       statutory factors. I don’t find that any of the other factors exist.
               With regard to aggravating factors, there are several. The victims
       were particularly vulnerable. This was a sex offense. And you’re now at a
       high risk to reoffend. So when I weigh those things together, the Court
       doesn’t find that the standard range is too lenient. And I don’t find that an
       exceptional sentence downward is warranted in this case. So for those



                                            -3-
No. 81339-1-I/4


        reasons, with regard to [the charge], this is the rape of a child in the first
        degree, the Court imposes 30 to 40 weeks of J.R. time.
               ....
               With regard, then to the other [charge], the court imposes an
        additional 30 to 40 weeks of J.R. time, to run consecutive with each other.

        After examining the statutory mitigating and aggravating factors, as well as

C.M.H.’s significant trauma history and the nature of the crimes and vulnerability of the

victims, 1 the trial court declined to impose a disposition below the standard range. It did

so because of a lack of evidence in respect to the mitigating factor of a mental condition

that significantly reduced C.M.H.’s culpability. 2 RCW 13.40.150(h)(iii). The court also

found the aggravating factors of particularly vulnerable victims and sexually motivated

crimes. RCW 13.40.150(i), (iii), (iv). Finally, the court examined the probation report

risk assessment that determined C.M.H. had a high risk of reoffending. The

consideration of these factors and subsequent imposition of a standard range

disposition was not a manifest abuse of discretion.

        Affirmed.




WE CONCUR:




         1 Contrary to C.M.H.’s assertion, the trial court made considerations outside of the factors listed in

the juvenile sentencing statute. In respect to mitigating circumstances, the court expressly considered
C.M.H.’s trauma history. In respect to aggravating circumstances, the court acknowledged the probation
report risk assessment declaring C.M.H.’s high risk of reoffense.
         2 C.M.H.’s request for a manifest injustice disposition relied solely on his attorney’s declaration.




                                                     -4-